Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to communications: Application filed on 07/10/2020. Claims 1, 17 and 18 are independent claims. Claims 1-18 have been examined and rejected in the current patent application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2020 and 11/25/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“A downloading unit” in claim(s) 17 
“A replacing unit” in claim(s) 17
“An analyzing unit” in claim(s) 17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim(s) 17: ‘a downloading unit’, ‘a replacing unit’ and ‘an analyzing unit’ referring to, there is provided an information processing apparatus comprising: downloading unit configured to download an image which a user selects on a social networking service from a server apparatus that provides the social networking service; a replacing unit configured to replace the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; and an analyzing unit configured to analyze the replaced image, Application Pub ¶ [0007] and [0008]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (US 2008/0256086 A1, hereinafter Miyoshi) in view of Jeong et al. (US 2016/0253564 A1, hereinafter Jeong).    
Regarding independent claim(s) 1, Miyoshi discloses a method of controlling an information processing apparatus, the method comprising the steps of: downloading an image which a user selects on a social networking service, from a server apparatus that provides the social networking service (Miyoshi discloses a photographic image sharing site, and a video content contribution site, it is common that contents contributed or uploaded to a server are uniformly opened to the public. A content information storing means for storing content information in the open server apparatus; a content information upload control means for transmitting content information, which has been created by the transmitted content information creating means, from the terminal apparatus to the open server apparatus by communication through the network so as to store the content information in the content information storing means; and an opening mode determining means for determining an opening mode of the content information stored in the content information storing means on the basis of the opening instruction information of the content information in the open server apparatus. A download (data/image) request that is made from the user terminal apparatus through a network. The network services through which contents, such as a still image including a photograph or a video, are opened to the public on a network are known. The content data may also be video contents including image and sound as a video. A communication service among users like an SNS (social networking service), (see Miyoshi: Para. 0046-0055, 0157 and 0223). This reads on the claim concepts of a method of controlling an information processing apparatus, the method comprising the steps of: downloading an image which a user selects on a social networking service, from a server apparatus that provides the social networking service); 
However, Miyoshi does not appears to specifically disclose replacing the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; and analyzing the replaced image. 
In the same field of endeavor, Jeong discloses disclose replacing the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; and analyzing the replaced image (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The electronic device may match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information, (see Jeong: Para. 0144-0155, 0160-0165, 0174-0184, 0185-0193, 0236-0246 and FIG. 11). This reads on the claims concepts of replacing the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; and analyzing the replaced image). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image of Miyoshi in order to have incorporated the replacing the downloaded image, as disclosed by Jeong, since both of these mechanisms are directed to the present disclosure, a method of displaying an image by an electronic device is provided. The method includes acquiring at least one image and at least one tag corresponding to the image; classifying the image into at least one group, based on the tag; and displaying the image corresponding to the group. An electronic device, e.g., a mobile device or a user device, may arrange and display data stored in the electronic device or an external device (e.g., a server, another electronic device, etc.), it is often difficult for a user of the electronic device to determine information on the data or identify a correlation between pieces of data. For example, the user cannot easily identify desired information without additional information (e.g., a classification reference or the like) on the data stored in the electronic device, and therefore, may have difficulty in efficiently using services provided by the electronic device. Media Library is that once an image is uploaded, it’s set in stone. Once uploaded, an image’s path is set, the URL is concretized and these variables can never be altered or updated. Until now. In this post, we’ll share how you can easily replace an image in the Media Library while still retaining the path and cutting out admin. A social networking service (SNS) is an online vehicle for creating relationships with other people who share an interest, background, or real relationship. Social networking service users create a profile with personal information and photos and form connections with other profiles. Information processing is the change (processing) of information in any manner detectable by an observer. As such, it is a process that describes everything that happens (changes) in the universe, from the falling of a rock (a change in position) to the printing of a text file from a digital computer system. Now, to replace one of the images, head over to the Media Library, open the image you’d like to replace. You can select another image in the Media Library or upload a new image. Once the page refreshes, you’ll see that the old image has been replaced by the new image. Incorporating the teachings of Jeong into Miyoshi would produce a method includes acquiring at least one image and at least one tag corresponding to the image; classifying the image into at least one group, based on the tag; and displaying the image corresponding to the group, as disclosed by Jeong, (see Abstract). 
Regarding dependent claim(s) 2, the combination of Miyoshi and Jeong discloses the method as in claim 1. However, Miyoshi does not appear to specifically disclose further comprising the step of: a first determination for determining whether the social networking service is a type of social networking service that reduces a resolution of a posted image; wherein the replacing step replaces the downloaded image with the image that corresponds to the downloaded image in a case where the social networking service is the type of social networking service that reduces the resolution. 
In the same field of endeavor, Jeong discloses further comprising the step of: a first determination for determining whether the social networking service is a type of social networking service that reduces a resolution of a posted image (Jeong discloses the SNS (social networking service) information may include at least one piece of user information and posting information. The user information may include identification data and a profile image of each SNS user. The posting information may include images, tags of respective images. The SNS users may post the images by using identification data on each piece of identification data. The SNS users may attach a caption to each image. For, example turning on/off an external electronic device (or some parts) or adjusting brightness (or resolution) of a display, (see Jeong: Para. 0133-0150). This reads on the claim concepts of further comprising the step of: a first determination for determining whether the social networking service is a type of social networking service that reduces a resolution of a posted image); 
wherein the replacing step replaces the downloaded image with the image that corresponds to the downloaded image in a case where the social networking service is the type of social networking service that reduces the resolution (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The electronic device may match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information. The SNS (social networking service) information may include at least one piece of user information and posting information. The user information may include identification data and a profile image of each SNS user. The posting information may include images, tags of respective images. The SNS users may post the images by using identification data on each piece of identification data. The SNS users may attach a caption to each image. For, example turning on/off an external electronic device (or some parts) or adjusting brightness (or resolution) of a display, (see Jeong: Para. 0133-0155, 0160-0165, 0174-0184, 0185-0193, 0236-0246 and FIG. 11). This reads on the claims concepts of wherein the replacing step replaces the downloaded image with the image that corresponds to the downloaded image in a case where the social networking service is the type of social networking service that reduces the resolution). 
   Regarding dependent claim(s) 3, the combination of Miyoshi and Jeong discloses the method as in claim 2. However, Miyoshi does not appear to specifically disclose wherein the replacing step finds the image stored in the information processing apparatus by using an identifier of the downloaded image.  
In the same field of endeavor, Jeong discloses wherein the replacing step finds the image stored in the information processing apparatus by using an identifier of the downloaded image (Jeong discloses the electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The electronic device may match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information. The album information may include at least one of an identifier, name, generation time, and update time according to each album. For example, the electronic device 720 may request the image information by transmitting an identifier of the album to the external device 710, (detects each image within the corresponding album according to an identifier), (see Jeong: Para. 0144-0155, 0156-0165, 0174-0184, 0185-0193, 0236-0246 and FIG. 11). This reads on the claims concepts of wherein the replacing step finds the image stored in the information processing apparatus by using an identifier of the downloaded image).
Regarding dependent claim(s) 5, the combination of Miyoshi and Jeong discloses the method as in claim 1. However, Miyoshi does not appear to specifically disclose wherein in the case where the replacing step does not obtain the he identifier of the downloaded image, the replacing step performs image processing on the downloaded image and the images stored in the information processing apparatus to compare them and finds an Image that corresponds to the downloaded image. 
In the same field of endeavor, Jeong discloses wherein in the case where the replacing step does not obtain the he identifier of the downloaded image, the replacing step performs image processing on the downloaded image and the images stored in the information processing apparatus to compare them and finds an Image that corresponds to the downloaded image (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The electronic device may match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information. The extraction unit 930 may compare and analyze indexes of the images. The extraction unit 930 may determine a sameness or similarity between the indexes of the images. The electronic device may also determine the ranking of the images by comparing frequencies of the tags among the images. The album information may include at least one of an identifier, name, generation time, and update time according to each album, (see Jeong: Para. 0144-0155, 0160-0165, 0174-0184, 0185-0193, 0208-0230, 0236-0246 and FIG. 11). This reads on the claim concepts of wherein in the case where the replacing step does not obtain the he identifier of the downloaded image, the replacing step performs image processing on the downloaded image and the images stored in the information processing apparatus to compare them and finds an Image that corresponds to the downloaded image). 
Regarding dependent claim(s) 6, the combination of Miyoshi and Jeong discloses the method as in claim 5. However, Miyoshi does not appear to specifically disclose wherein the image processing includes a process of deriving hash values or correlation values of the downloaded image and the image stored in the information processing apparatus. 
In the same field of endeavor, Jeong discloses wherein the image processing includes a process of deriving hash values or correlation values of the downloaded image and the image stored in the information processing apparatus (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The electronic device may match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information. A unique identification (hash values) information (e.g., an Integrated Circuit Card Identifier (ICCID)) or subscriber information (e.g., International Mobile Subscriber Identity. The presence of corresponding features (e.g., elements such as numerical values (hash value), functions, operations, or parts). The electronic device may effectively provide a correlation between the images, such that the user of the electronic device may easily identify the correlation between the images,  (see Jeong: Para. 0032-0076, 0144-0155, 0160-0165, 0174-0184, 0185-0193, 0208-0230, 0236-0246 and FIG. 11). This reads on the claim concepts of wherein the image processing includes a process of deriving hash values or correlation values of the downloaded image and the image stored in the information processing apparatus). 
 Regarding dependent claim(s) 7, the combination of Miyoshi and Jeong discloses the method as in claim 5. However, Miyoshi does not appear to specifically disclose wherein the replacing step narrows down searching of images stored in the information processing apparatus based on a posting date of the downloaded image on the social networking service and thereafter performs the image processing. 
 In the same field of endeavor, Jeong discloses wherein the replacing step narrows down searching of images stored in the information processing apparatus based on a posting date of the downloaded image on the social networking service and thereafter performs the image processing (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The electronic device may match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information. The external device or the electronic device may extract the topic tag 531 from text next to a hash tag (#) in the caption 520, may extract the date tag 537 from the caption 520 or a posted date, may extract the activity tag 539 together with text indicating an item of the corresponding activity. The electronic device may extract a date tag "2012. 07.13" from a posting date "Jul. 13, 2012". The may include at least one interface or function (e.g., instructions) for controlling a file, controlling a window, processing an image, or controlling a text, (see Jeong: Para. 0032-0076, 0144-0155, 0160-0165, 0174-0184, 0185-0193, 0208-0230 and 0236-0246). This reads on the claim concepts of wherein the replacing step narrows down searching of images stored in the information processing apparatus based on a posting date of the downloaded image on the social networking service and thereafter performs the image processing).  
Regarding independent claim(s) 17, Miyoshi discloses an information processing apparatus comprising: a downloading unit configured to download an image which a user selects on a social networking service, from a server apparatus that provides the social networking service (Miyoshi discloses a photographic image sharing site, and a video content contribution site, it is common that contents contributed or uploaded to a server are uniformly opened to the public. A content information storing means for storing content information in the open server apparatus; a content information upload control means for transmitting content information, which has been created by the transmitted content information creating means, from the terminal apparatus to the open server apparatus by communication through the network so as to store the content information in the content information storing means; and an opening mode determining means for determining an opening mode of the content information stored in the content information storing means on the basis of the opening instruction information of the content information in the open server apparatus. A download (data/image) request that is made from the user terminal apparatus through a network. The network services through which contents, such as a still image including a photograph or a video, are opened to the public on a network are known. The content data may also be video contents including image and sound as a video. A communication service among users like an SNS (social networking service), (see Miyoshi: Para. 0046-0055, 0157 and 0223). This reads on the claim concepts of an information processing apparatus comprising: a downloading unit configured to download an image which a user selects on a social networking service, from a server apparatus that provides the social networking service); 
 However, Miyoshi does not appears to specifically disclose a replacing unit configured to replace the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; and an analyzing unit configured to analyze the replaced image.
In the same field of endeavor, Jeong discloses disclose a replacing unit configured to replace the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; and an analyzing unit configured to analyze the replaced image (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The electronic device may match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information, (see Jeong: Para. 0144-0155, 0160-0165, 0174-0184, 0185-0193, 0236-0246 and FIG. 11). This reads on the claims concepts of a replacing unit configured to replace the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; and an analyzing unit configured to analyze the replaced image).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image of Miyoshi in order to have incorporated the replacing the downloaded image, as disclosed by Jeong, since both of these mechanisms are directed to the present disclosure, a method of displaying an image by an electronic device is provided. The method includes acquiring at least one image and at least one tag corresponding to the image; classifying the image into at least one group, based on the tag; and displaying the image corresponding to the group. An electronic device, e.g., a mobile device or a user device, may arrange and display data stored in the electronic device or an external device (e.g., a server, another electronic device, etc.), it is often difficult for a user of the electronic device to determine information on the data or identify a correlation between pieces of data. For example, the user cannot easily identify desired information without additional information (e.g., a classification reference or the like) on the data stored in the electronic device, and therefore, may have difficulty in efficiently using services provided by the electronic device. Media Library is that once an image is uploaded, it’s set in stone. Once uploaded, an image’s path is set, the URL is concretized and these variables can never be altered or updated. Until now. In this post, we’ll share how you can easily replace an image in the Media Library while still retaining the path and cutting out admin. A social networking service (SNS) is an online vehicle for creating relationships with other people who share an interest, background, or real relationship. Social networking service users create a profile with personal information and photos and form connections with other profiles. Information processing is the change (processing) of information in any manner detectable by an observer. As such, it is a process that describes everything that happens (changes) in the universe, from the falling of a rock (a change in position) to the printing of a text file from a digital computer system. Now, to replace one of the images, head over to the Media Library, open the image you’d like to replace. You can select another image in the Media Library or upload a new image. Once the page refreshes, you’ll see that the old image has been replaced by the new image. Incorporating the teachings of Jeong into Miyoshi would produce a method includes acquiring at least one image and at least one tag corresponding to the image; classifying the image into at least one group, based on the tag; and displaying the image corresponding to the group, as disclosed by Jeong, (see Abstract). 
Regarding independent claim(s) 18, Miyoshi discloses a non-transitory computer readable storage medium storing a program for causing a computer of an information processing apparatus to function as: a downloading unit configured to download an image which a user selects on a social networking service from a server apparatus that provides the social networking service (Miyoshi discloses an HDD 48 provided with a hard disk as a storage medium is connected to the input/output interface 45. The CPU 41 can perform recording or reading of data or a program with respect to a hard disk of the hard disk drive 48 through the input/output interface 45. A basic operation of the information processing system according to the present embodiment in which the configuration shown in FIG. 1. A photographic image sharing site, and a video content contribution site, it is common that contents contributed or uploaded to a server are uniformly opened to the public. A content information storing means for storing content information in the open server apparatus; a content information upload control means for transmitting content information, which has been created by the transmitted content information creating means, from the terminal apparatus to the open server apparatus by communication through the network so as to store the content information in the content information storing means; and an opening mode determining means for determining an opening mode of the content information stored in the content information storing means on the basis of the opening instruction information of the content information in the open server apparatus. A download (data/image) request that is made from the user terminal apparatus through a network. The network services through which contents, such as a still image including a photograph or a video, are opened to the public on a network are known. The content data may also be video contents including image and sound as a video. A communication service among users like an SNS (social networking service), (see Miyoshi: Para. 0046-0055-0065, 0157-0170 and 0223). This reads on the claim concepts of a non-transitory computer readable storage medium storing a program for causing a computer of an information processing apparatus to function as: a downloading unit configured to download an image which a user selects on a social networking service from a server apparatus that provides the social networking service); 
   However, Miyoshi does not appears to specifically disclose a replacing unit configured to replace the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; and an analyzing unit configured to analyze the replaced image.
In the same field of endeavor, Jeong discloses disclose a replacing unit configured to replace the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; and an analyzing unit configured to analyze the replaced image (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The electronic device may match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information, (see Jeong: Para. 0144-0155, 0160-0165, 0174-0184, 0185-0193, 0236-0246 and FIG. 11). This reads on the claims concepts of a replacing unit configured to replace the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; and an analyzing unit configured to analyze the replaced image). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image of Miyoshi in order to have incorporated the replacing the downloaded image, as disclosed by Jeong, since both of these mechanisms are directed to the present disclosure, a method of displaying an image by an electronic device is provided. The method includes acquiring at least one image and at least one tag corresponding to the image; classifying the image into at least one group, based on the tag; and displaying the image corresponding to the group. An electronic device, e.g., a mobile device or a user device, may arrange and display data stored in the electronic device or an external device (e.g., a server, another electronic device, etc.), it is often difficult for a user of the electronic device to determine information on the data or identify a correlation between pieces of data. For example, the user cannot easily identify desired information without additional information (e.g., a classification reference or the like) on the data stored in the electronic device, and therefore, may have difficulty in efficiently using services provided by the electronic device. Media Library is that once an image is uploaded, it’s set in stone. Once uploaded, an image’s path is set, the URL is concretized and these variables can never be altered or updated. Until now. In this post, we’ll share how you can easily replace an image in the Media Library while still retaining the path and cutting out admin. A social networking service (SNS) is an online vehicle for creating relationships with other people who share an interest, background, or real relationship. Social networking service users create a profile with personal information and photos and form connections with other profiles. Information processing is the change (processing) of information in any manner detectable by an observer. As such, it is a process that describes everything that happens (changes) in the universe, from the falling of a rock (a change in position) to the printing of a text file from a digital computer system. Now, to replace one of the images, head over to the Media Library, open the image you’d like to replace. You can select another image in the Media Library or upload a new image. Once the page refreshes, you’ll see that the old image has been replaced by the new image. Incorporating the teachings of Jeong into Miyoshi would produce a method includes acquiring at least one image and at least one tag corresponding to the image; classifying the image into at least one group, based on the tag; and displaying the image corresponding to the group, as disclosed by Jeong, (see Abstract).
Claims 4 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (US 2008/0256086 A1, hereinafter Miyoshi) in view of Jeong et al. (US 2016/0253564 A1, hereinafter Jeong) in view of Ozog (US 10,019,136 B1, hereinafter Ozog).    
Regarding dependent claim(s) 4, the combination of Miyoshi and Jeong discloses the method as in claim 3. However, the combination of Miyoshi and Jeong do not appear to specifically disclose wherein the identifier is included in an Exif information. 
 In the same field of endeavor, Ozog discloses wherein the identifier is included in an Exif information (Ozog discloses a plurality of indicia each including at least a portion of an image including a face; receive, utilizing the input mechanism of the device, a user input indicating a selection of at least one of the plurality of indicia including at least a portion of a first image including a first face; after receiving the user input indicating the selection of the at least one of the plurality of indicia and display. The identifier indicia associated with the at least one identifier; receive, utilizing the input mechanism of the device. Also, in one embodiment, the metadata (or an identifier associated with the metadata, etc.) may be embedded in media data (e.g. photo data, in exif, other image metadata, etc.). The metadata may include information associated with the originator of the media object. In various embodiments, the originator information may include an originator name, alias, location, contact information, and/or other information, (see Ozog: Para. Col. 6 lines 1-67, Col. 8 lines 1-67 and Col. 12 lines 1-67). This reads on the claim concepts of wherein the identifier is included in an Exif information).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image and replacing the downloaded image of Miyoshi and Jeong in order to have incorporated the Exif information, as disclosed by Ozog, since both of these mechanisms are directed to user input indicating a selection of the at least one of the plurality of indicia including the at least portion of the first image including the first face with the identifier indicia associated with the at least one identifier, and based on the user input indicating the selection of  the at least one of the plurality of indicia including the at least portion of the first image including the first face with the identifier indicia associated with the at least one identifier, and utilizing the email address, the phone number, or the name of the at least one other person: cause sharing of at least a portion of the set of images each including the first face. The metadata associated with a media object of a first user is identified. See operation. Furthermore, the metadata is shared with a second user. EXIF data contains a ton of information about your camera, and potentially where the picture was taken (GPS coordinates). That means, if you’re sharing images, there’s a lot of details others can glean from them. EXIF stands for Exchangeable Image File Format. Every time you take a picture with your digital camera or phone, a file is written to your device’s storage. In addition to all the bits dedicated to the actual picture, it records a considerable amount of supplemental metadata as well. This can include date, time, camera settings, and possible copyright information. You can also add further metadata to EXIF, such as through photo processing software. For example, the metadata may include information associated with a time the media object was created, modified, last accessed, and/or captured, etc. The system may take the form of various other devices including, but not limited to, a personal digital assistant (PDA) device, a mobile phone device, a tablet device, a television, etc. Information processing, the acquisition, recording, organization, retrieval, display, and dissemination of information. In recent years, the term has often been applied to computer-based operations specifically. You can select another image in the Media or upload a new image. When you’ve selected the replacement image, you’ll see that the old image has been replaced by the new image. Incorporating the teachings of Ozog into Miyoshi and Jeong would produce a set of images each including the first face that has been recognized in at least one of a plurality of images accessible via the device, as disclosed by Ozog, (see Abstract). 
Regarding dependent claim(s) 8, the combination of Miyoshi and Jeong discloses the method as in claim 1. However, the combination of Miyoshi and Jeong do not appear to specifically disclose further comprising the step of: a second determination for determining whether the social networking service is a type of a social networking service that deletes or modifies Exif information of a posted Image, wherein the replacing step replaces the downloaded image with the image that corresponds to the downloaded image in a case where the social networking service is the type of social networking service that deletes or modifies Exif information.  
In the same field of endeavor, Ozog discloses further comprising the step of: a second determination for determining whether the social networking service is a type of a social networking service that deletes or modifies Exif information of a posted Image (Ozog discloses the displayed photos may be pulled from an online database, a search engine, a wiki, a social network (e.g. Facebook, etc.), one or more secondary devices, and/or from any other source. The media may be shared using another app (e.g. social media app, file sharing app, email app, etc.). A shared album may enable Person A to edit, share, delete, and/or manage photos on the shared album. Of course, in other embodiments, a shared folder may be controlled by one or more permissions (e.g. ability to manipulate, edit, delete, view, etc.). A plurality of indicia each including at least a portion of an image including a face; receive, utilizing the input mechanism of the device, a user input indicating a selection of at least one of the plurality of indicia including at least a portion of a first image including a first face; after receiving the user input indicating the selection of the at least one of the plurality of indicia and display. The identifier indicia associated with the at least one identifier; receive, utilizing the input mechanism of the device. Also, in one embodiment, the metadata (or an identifier associated with the metadata, etc.) may be embedded in media data (e.g. photo data, in exif, other image metadata, etc.). The metadata may include information associated with the originator of the media object. In various embodiments, the originator information may include an originator name, alias, location, contact information, and/or other information, (see Ozog: Para. Col. 6 lines 1-67, Col. 8 lines 1-67, Col. 12 lines 1-67, Col. 42 line 1-67, Col. 44 lines 1-67 and Col. 46 lines 1-67). This reads on the claim concepts of further comprising the step of: a second determination for determining whether the social networking service is a type of a social networking service that deletes or modifies Exif information of a posted Image). 
wherein the replacing step replaces the downloaded image with the image that corresponds to the downloaded image in a case where the social networking service is the type of social networking service that deletes or modifies Exif information (Ozog discloses an online service (e.g. Facebook, Flickr, etc.), from metadata associated with an app (e.g. downloaded and installed on the user's device, etc.), and/or from any other source. The displayed photos may be pulled from an online database, a search engine, a wiki, a social network (e.g. Facebook, etc.), one or more secondary devices, and/or from any other source. The media may be shared using another app (e.g. social media app, file sharing app, email app, etc.). A plurality of indicia each including at least a portion of an image including a face; receive, utilizing the input mechanism of the device, a user input indicating a selection of at least one of the plurality of indicia including at least a portion of a first image including a first face; after receiving the user input indicating the selection of the at least one of the plurality of indicia and display. The shared metadata may augment, replace, improve, and/or refine, etc. the metadata set utilized to identify FACE B. The modified/edited metadata may be used to augment, replace, and/or refine, etc., a specific set of metadata for a face. The metadata (or an identifier associated with the metadata, etc.) may be embedded in media data (e.g. photo data, in exif, other image metadata, etc.). The metadata may include information associated with the originator of the media object. In various embodiments, the originator information may include an originator name, alias, location, contact information, and/or other information. A shared album may enable Person A to edit, share, delete, and/or manage photos on the shared album, (see Ozog: Para. Col. 6 lines 1-67, Col. 8 lines 1-67, Col. 12 lines 1-67, Col. 41 lines 1-67, Col. 42 line 1-67, Col. 44 lines 1-67 and Col. 46 lines 1-67). This reads on the claim concepts of wherein the replacing step replaces the downloaded image with the image that corresponds to the downloaded image in a case where the social networking service is the type of social networking service that deletes or modifies Exif information). 
Regarding dependent claim(s) 9, the combination of Miyoshi, Jeong and Ozog discloses the method as in claim 8. However, the combination of Miyoshi and Ozog do not appear to specifically disclose wherein the replacing step performs image processing on the downloaded image and the images stored in the information processing apparatus to compare them and finds an image that corresponds to the downloaded image. 
In the same field of endeavor, Jeong discloses wherein the replacing step performs image processing on the downloaded image and the images stored in the information processing apparatus to compare them and finds an image that corresponds to the downloaded image (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The electronic device may match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information. The extraction unit 930 may compare and analyze indexes of the images. The extraction unit 930 may determine a sameness or similarity between the indexes of the images. The electronic device may also determine the ranking of the images by comparing frequencies of the tags among the images. The album information may include at least one of an identifier, name, generation time, and update time according to each album, (see Jeong: Para. 0144-0155, 0160-0165, 0174-0184, 0185-0193, 0208-0230, 0236-0246 and FIG. 11). This reads on the claim concepts of wherein the replacing step performs image processing on the downloaded image and the images stored in the information processing apparatus to compare them and finds an image that corresponds to the downloaded image).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image with Exif information of Miyoshi and Ozog in order to have incorporated the replacing the downloaded image, as disclosed by Jeong, since both of these mechanisms are directed to the present disclosure, a method of displaying an image by an electronic device is provided. The method includes acquiring at least one image and at least one tag corresponding to the image; classifying the image into at least one group, based on the tag; and displaying the image corresponding to the group. An electronic device, e.g., a mobile device or a user device, may arrange and display data stored in the electronic device or an external device (e.g., a server, another electronic device, etc.), it is often difficult for a user of the electronic device to determine information on the data or identify a correlation between pieces of data. For example, the user cannot easily identify desired information without additional information (e.g., a classification reference or the like) on the data stored in the electronic device, and therefore, may have difficulty in efficiently using services provided by the electronic device. Media Library is that once an image is uploaded, it’s set in stone. Once uploaded, an image’s path is set, the URL is concretized and these variables can never be altered or updated. Until now. In this post, we’ll share how you can easily replace an image in the Media Library while still retaining the path and cutting out admin. A social networking service (SNS) is an online vehicle for creating relationships with other people who share an interest, background, or real relationship. Social networking service users create a profile with personal information and photos and form connections with other profiles. Information processing is the change (processing) of information in any manner detectable by an observer. As such, it is a process that describes everything that happens (changes) in the universe, from the falling of a rock (a change in position) to the printing of a text file from a digital computer system. Now, to replace one of the images, head over to the Media Library, open the image you’d like to replace. You can select another image in the Media Library or upload a new image. Once the page refreshes, you’ll see that the old image has been replaced by the new image. Incorporating the teachings of Jeong into Miyoshi and Ozog would produce a method includes acquiring at least one image and at least one tag corresponding to the image; classifying the image into at least one group, based on the tag; and displaying the image corresponding to the group, as disclosed by Jeong, (see Abstract). 
Regarding dependent claim(s) 10, the combination of Miyoshi, Jeong and Ozog discloses the method as in claim 9. However, the combination of Miyoshi and Ozog do not appear to specifically disclose wherein the image processing includes a process of deriving hash values or correlation values of the downloaded image and the image stored in the information processing apparatus. 
 In the same field of endeavor, Jeong discloses wherein the image processing includes a process of deriving hash values or correlation values of the downloaded image and the image stored in the information processing apparatus (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The electronic device may match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information. A unique identification (hash values) information (e.g., an Integrated Circuit Card Identifier (ICCID)) or subscriber information (e.g., International Mobile Subscriber Identity. The presence of corresponding features (e.g., elements such as numerical values (hash value), functions, operations, or parts). The electronic device may effectively provide a correlation between the images, such that the user of the electronic device may easily identify the correlation between the images,  (see Jeong: Para. 0032-0076, 0144-0155, 0160-0165, 0174-0184, 0185-0193, 0208-0230, 0236-0246 and FIG. 11). This reads on the claim concepts of wherein the image processing includes a process of deriving hash values or correlation values of the downloaded image and the image stored in the information processing apparatus). 
 Regarding dependent claim(s) 11, the combination of Miyoshi, Jeong and Ozog discloses the method as in claim 9. However, the combination of Miyoshi and Ozog do not appear to specifically disclose wherein the replacing step narrows down searching of images stored in the information processing apparatus based on a posting date of the downloaded image on the social networking service and thereafter performs the image processing. 
 In the same field of endeavor, Jeong discloses wherein the replacing step narrows down searching of images stored in the information processing apparatus based on a posting date of the downloaded image on the social networking service and thereafter performs the image processing (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The electronic device may match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information. The external device or the electronic device may extract the topic tag 531 from text next to a hash tag (#) in the caption 520, may extract the date tag 537 from the caption 520 or a posted date, may extract the activity tag 539 together with text indicating an item of the corresponding activity. The electronic device may extract a date tag "2012. 07.13" from a posting date "Jul. 13, 2012". The may include at least one interface or function (e.g., instructions) for controlling a file, controlling a window, processing an image, or controlling a text, (see Jeong: Para. 0032-0076, 0144-0155, 0160-0165, 0174-0184, 0185-0193, 0208-0230 and 0236-0246). This reads on the claim concepts of wherein the replacing step narrows down searching of images stored in the information processing apparatus based on a posting date of the downloaded image on the social networking service and thereafter performs the image processing). 
Regarding dependent claim(s) 12, the combination of Miyoshi and Jeong discloses the method as in claim 1. However, the combination of Miyoshi and Jeong do not appear to specifically disclose wherein the replacing step obtains similar images similar to the downloaded image in the case where an image corresponding to the downloaded image is not be found, and replaces the downloaded image with an image which the user selects from the obtained similar images. 
 In the same field of endeavor, Ozog discloses wherein the replacing step obtains similar images similar to the downloaded image in the case where an image corresponding to the downloaded image is not be found, and replaces the downloaded image with an image which the user selects from the obtained similar images (Ozog discloses Similarly, any metadata, comments, tags, e-mail/text 25 message bodies, etc. that accompany the photos may be analyzed for similar purposes. a rule may be created whereby similar photos may be, in like manner, added to photo stream. Such a rule may include the photo angle (e.g. frontal face shot, etc.), the time of day (e.g. morning images, etc.), the exposure (e.g. not overexposed, etc.), and/or any other photo or device feature. Multiple similar media objects (e.g. two pictures of the same time instance, location, face, etc.) may be correlated and the best of the media may be selected. A personal collection of media, etc., less optimal media may be hidden when 2N+ similar media exists of the same faces, time, and/or location, etc. An online service (e.g. Facebook, Flickr, etc.), from metadata associated with an app (e.g. downloaded and installed on the user's device, etc.), and/or from any other source. The displayed photos may be pulled from an online database, a search engine, a wiki, a social network (e.g. Facebook, etc.), one or more secondary devices, and/or from any other source. The media may be shared using another app (e.g. social media app, file sharing app, email app, etc.). A plurality of indicia each including at least a portion of an image including a face; receive, utilizing the input mechanism of the device, a user input indicating a selection of at least one of the plurality of indicia including at least a portion of a first image including a first face; after receiving the user input indicating the selection of the at least one of the plurality of indicia and display. The shared metadata may augment, replace, improve, and/or refine, etc. the metadata set utilized to identify FACE B. The modified/edited metadata may be used to augment, replace, and/or refine, etc., a specific set of metadata for a face. The metadata (or an identifier associated with the metadata, etc.) may be embedded in media data (e.g. photo data, in exif, other image metadata, etc.). The metadata may include information associated with the originator of the media object. In various embodiments, the originator information may include an originator name, alias, location, contact information, and/or other information. A shared album may enable Person A to edit, share, delete, and/or manage photos on the shared album, (see Ozog: Para. Col. 6 lines 1-67, Col. 8 lines 1-67, Col. 12 lines 1-67, Col. 13 lines 1-67, Col. 21 lines 1-67, Col. 41 lines 1-67, Col. 42 line 1-67, Col. 44 lines 1-67, Col. 46 lines 1-67 and Col. 70 lines 1-67). This reads on the claim concepts of wherein the replacing step obtains similar images similar to the downloaded image in the case where an image corresponding to the downloaded image is not be found, and replaces the downloaded image with an image which the user selects from the obtained similar images). 
Regarding dependent claim(s) 13, the combination of Miyoshi, Jeong and Ozog discloses the method as in claim 12. However, the combination of Miyoshi and Ozog do not appear to specifically disclose wherein the replacing step performs image processing on the downloaded image and the image stored in the information processing apparatus to compare them and finds the similar image. 
In the same field of endeavor, Jeong discloses wherein the replacing step performs image processing on the downloaded image and the image stored in the information processing apparatus to compare them and finds the similar image (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The electronic device may match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information. The extraction unit 930 may compare and analyze indexes of the images. The extraction unit 930 may determine a sameness or similarity between the indexes of the images. The electronic device may also determine the ranking of the images by comparing frequencies of the tags among the images. The album information may include at least one of an identifier, name, generation time, and update time according to each album, (see Jeong: Para. 0144-0155, 0160-0165, 0174-0184, 0185-0193, 0208-0230, 0236-0246 and FIG. 11). This reads on the claim concepts of wherein the replacing step performs image processing on the downloaded image and the image stored in the information processing apparatus to compare them and finds the similar image). 
Regarding dependent claim(s) 14, the combination of Miyoshi, Jeong and Ozog discloses the method as in claim 13. However, the combination of Miyoshi and Ozog do not appear to specifically disclose wherein the image processing includes a process of deriving hash values or correlation values of the downloaded image and the image stored in the information processing apparatus.
 In the same field of endeavor, Jeong discloses wherein the image processing includes a process of deriving hash values or correlation values of the downloaded image and the image stored in the information processing apparatus (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The electronic device may match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information. A unique identification (hash values) information (e.g., an Integrated Circuit Card Identifier (ICCID)) or subscriber information (e.g., International Mobile Subscriber Identity. The presence of corresponding features (e.g., elements such as numerical values (hash value), functions, operations, or parts). The electronic device may effectively provide a correlation between the images, such that the user of the electronic device may easily identify the correlation between the images,  (see Jeong: Para. 0032-0076, 0144-0155, 0160-0165, 0174-0184, 0185-0193, 0208-0230, 0236-0246 and FIG. 11). This reads on the claim concepts of wherein the image processing includes a process of deriving hash values or correlation values of the downloaded image and the image stored in the information processing apparatus). 
    Regarding dependent claim(s) 15, the combination of Miyoshi, Jeong and Ozog discloses the method as in claim 13. However, the combination of Miyoshi and Ozog do not appear to specifically disclose wherein the replacing step narrows down searching of images stored in the information processing apparatus based on a posting date of the downloaded image on the social networking service and thereafter performs the image processing.
 In the same field of endeavor, Jeong discloses wherein the replacing step narrows down searching of images stored in the information processing apparatus based on a posting date of the downloaded image on the social networking service and thereafter performs the image processing (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The electronic device may match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information. The external device or the electronic device may extract the topic tag 531 from text next to a hash tag (#) in the caption 520, may extract the date tag 537 from the caption 520 or a posted date, may extract the activity tag 539 together with text indicating an item of the corresponding activity. The electronic device may extract a date tag "2012. 07.13" from a posting date "Jul. 13, 2012". The may include at least one interface or function (e.g., instructions) for controlling a file, controlling a window, processing an image, or controlling a text, (see Jeong: Para. 0032-0076, 0144-0155, 0160-0165, 0174-0184, 0185-0193, 0208-0230 and 0236-0246). This reads on the claim concepts of wherein the replacing step narrows down searching of images stored in the information processing apparatus based on a posting date of the downloaded image on the social networking service and thereafter performs the image processing). 
 Regarding dependent claim(s) 16, the combination of Miyoshi and Jeong discloses the method as in claim 1. However, the combination of Miyoshi and Jeong do not appear to specifically disclose further comprising the step of: generating album data which lays out images, based on an analysis result of the analyzing step. 
 In the same field of endeavor, Ozog discloses further comprising the step of: generating album data which lays out images, based on an analysis result of the analyzing step (Ozog discloses For example, each user of group may export the media to a tangible representation of media (e.g. a collage album, individual pictures, a digital album, etc.). Album was previously shared to the user, one or more online photo albums (e.g. Flickr, Picasa, etc.), one or more social media photo albums (e.g. Facebook, etc.), and/or any album. The shared album may be created and/or managed by any user (generating a new photo sharing). Group may be generated for an event. In this case, media associated with the event (e.g. photographs, videos, etc.). The first user may select a sharing related icon which, in turn, may result in a display.  That accompany the photos may be analyzed for similar purposes. The image may be analyzed to determine a name to associate with a face in the image, (see Ozog: Para. Col. 14 lines 1-67, Col. 15 lines 1-67, Col. 21 lines 1-67, Col. 22 lines 1-67, Col. 34 lines 1-67, Col. 37 lines 1-67 and Col. 56 lines 1-67). This reads on the claim concepts of further comprising the step of: generating album data which lays out images, based on an analysis result of the analyzing step).   
                                                            Examiner's Notes 
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                                                                                                                                                                                                        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164